******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DAVID W. BURNELL, EXECUTOR (ESTATE OF
   DONALD B. BURNELL), ET AL. v. RONALD
        CHORCHES, TRUSTEE, ET AL.
                (AC 38267)
               Sheldon, Keller and Prescott, Js.
      Argued January 13—officially released June 13, 2017

  (Appeal from Superior Court, judicial district of
              Danbury, Truglia, J.)
 Stephen L. Savarese, for the appellants (plaintiffs).
  Michael S. Schenker, for the appellee (named
defendant).
                          Opinion

   SHELDON, J. The plaintiffs, David W. Burnell, indi-
vidually and as executor of the estate of his father,
Donald B. Burnell (decedent), and Stephen Lawrence
Savarese, the attorney for David W. Burnell in his capac-
ity as executor, appeal from the judgment of the trial
court dismissing this action for lack of subject matter
jurisdiction. The plaintiffs brought the action against
the defendant bankruptcy trustee Ronald Chorches1 as
an appeal from orders of the Probate Court for the
district of Northern Fairfield County stemming from a
financial report filed by Burnell in his administration of
the decedent’s estate. The court granted the defendant’s
motion to dismiss for lack of subject matter jurisdiction
on the ground that the appeal was untimely because it
was not filed in the Superior Court within thirty days
of the mailing of the Probate Court’s decree, as required
by General Statutes § 45a-186. We affirm the judgment
of the trial court.
   The following factual and procedural history, as set
forth by the trial court, is relevant to the plaintiffs’
claims on appeal. ‘‘On December 11, 2014, the Court of
Probate for the Northern District of Fairfield County
(Probate Court) issued a notice of hearing for the estate
of [the decedent], which provided for a hearing to be
held on January 6, 2015. This notice was sent to all
persons who had an interest in the estate, including the
plaintiffs, David Burnell, individually and as executor
of the decedent’s estate, and Stephen Savarese, attorney
for Burnell as executor. The notice scheduled a hearing
‘[u]pon the petition for allowance of the final financial
report of the fiduciary and an order of distribution of
said estate as per petition on file more fully appears.’
The hearing took place as scheduled on January 6, 2015.
At the hearing, the plaintiffs appeared and were heard.
The plaintiffs had advance notice of the defendant’s
objections to the final account, including his claims
of breach of fiduciary duty and payment of excessive
counsel fees. The plaintiffs also had advance notice of
the Probate Court’s intention to address the issue of
the defendant’s standing . . . . No objection was made
by the plaintiffs as to the form of the notice of the
hearing prior to, during, or after the hearing; nor did
the plaintiffs file a motion for reconsideration, modifica-
tion, or revocation of the decree with the Probate Court.
The court also notes that the plaintiffs’ complaint does
not claim any defect in the December 11, 2014 notice.
   ‘‘The Probate Court issued a memorandum of deci-
sion, Egan, J., on February 12, 2015, which was then
mailed to all interested parties on February 13, 2015.
The affidavit filed by Attorney Savarese in opposition
to the defendant’s motion to dismiss indicates that the
plaintiffs received an actual copy of the Probate Court’s
decision on February 23, 2015. On March 13, 2015, the
plaintiffs delivered the original summons and complaint
to a state marshal for service of process. The marshal’s
return indicates that service was made on the interested
parties on March 16, 2015. The summons and complaint
commencing this appeal were thereafter filed with the
Superior Court on April 2, 2015.
   ‘‘The defendant’s argument is straightforward. The
complaint in this probate appeal was not filed with the
Superior Court within thirty days of the Probate Court
mailing its decision to the parties as required under
§ 45a-186. The timely filing of a complaint with the
Superior Court is a subject matter jurisdictional prereq-
uisite to commencement of a probate appeal. Therefore,
according to the defendant, this court is without subject
matter jurisdiction to hear this appeal, and the motion
to dismiss must be granted.
   ‘‘The plaintiffs oppose the motion to dismiss on the
following grounds. First, the plaintiffs argue that they
did not receive sufficient notice of the January 6 hear-
ing. Therefore, instead of being bound by the thirty day
limitation of § 45-186 (a), the plaintiffs maintain that
they are entitled to rely on the twelve month limitation
set forth in General Statutes § 45a-187 and, accordingly,
the appeal has been timely commenced. Second, the
plaintiffs argue that even if the thirty day limitation
applies, they are entitled to the benefit of the savings
provision of General Statutes § 52-593a. The plaintiffs
maintain that because service of process in this action
was delivered to a proper officer within the thirty day
appeal period, who then served and returned it within
thirty days thereafter, their appeal is timely.’’ (Foot-
notes omitted.)
   The trial court rejected the plaintiffs’ arguments in
opposition to the defendant’s motion, concluded that
the plaintiffs had failed to file their appeal of the Probate
Court’s decree within thirty days of the mailing of the
decree, as required under § 45a-186, and thus dismissed
the plaintiffs’ action for lack of subject matter jurisdic-
tion on the ground that it was not timely filed. This
appeal followed.
   On appeal, the plaintiffs challenge the court’s dis-
missal of their action on the same grounds as they
raised in the trial court in opposition to the defendant’s
motion to dismiss. The plaintiffs first claim that,
because they did not receive sufficient notice of the
probate hearing, the thirty day time limit for filing an
appeal under § 45a-186 (a) did not apply to their appeal,
but, instead, that their appeal was governed by the
twelve month time period set forth in § 45a-187 (a). The
plaintiffs also argue that, even if the thirty day time
limitation of §45a-186 (a) did apply to their appeal, they
complied with that statutory requirement by delivering
their appeal papers to the marshal within thirty days
of the date on which the Probate Court decree was
mailed to them, for service upon the defendants pursu-
ant to § 52-593a.2 We are not persuaded.
   ‘‘A motion to dismiss . . . properly attacks the juris-
diction of the court, essentially asserting that the plain-
tiff cannot as a matter of law and fact state a cause of
action that should be heard by the court. . . . Whether
an issue implicates subject matter jurisdiction is a ques-
tion of law over which our review is plenary.’’ (Citations
omitted; internal quotation marks omitted.) Heussner
v. Hayes, 289 Conn. 795, 802, 961 A.2d 365 (2008).
   The plaintiffs’ claims on appeal implicate the provi-
sions of §§ 45a-186, 45a-187 and 52-593a, and thus pre-
sent issues of statutory construction over which our
review is also plenary. General Statutes § 1-2z provides:
‘‘The meaning of a statute shall, in the first instance,
be ascertained from the text of the statute itself and
its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be con-
sidered.’’
   ‘‘[W]e are . . . mindful of the familiar principle that
a court [that] exercises a limited and statutory jurisdic-
tion is without jurisdiction to act unless it does so under
the precise circumstances and in the manner particu-
larly prescribed by the enabling legislation. . . . Our
courts of probate have a limited jurisdiction and can
exercise only such powers as are conferred on them
by statute. . . . They have jurisdiction only when the
facts exist on which the legislature has conditioned the
exercise of their power. . . . The Superior Court, in
turn, in passing on an appeal, acts as a court of probate
with the same powers and subject to the same limita-
tions. . . . It is also well established that [t]he right to
appeal from a decree of the Probate Court is purely
statutory and the rights fixed by statute for taking and
prosecuting the appeal must be met. . . . Thus, only
[w]hen the right to appeal . . . exists and the right has
been duly exercised in the manner prescribed by law
[does] the Superior Court [have] full jurisdiction over
[it] . . . .’’ (Citations omitted; internal quotation marks
omitted.) Connery v. Gieske, 323 Conn. 377, 390–91,
147 A.3d 94 (2016).
  With the foregoing principles in mind, we turn to the
language of the statutes under which the plaintiffs claim
that their probate appeal was timely filed. Section 45a-
186 (a) provides in relevant part: ‘‘Except as provided
in sections 45a-187 and 45a-188, any person aggrieved
by any order, denial or decree of a Probate Court in
any matter, unless otherwise specially provided by law,
may . . . not later than thirty days after mailing of an
order, denial or decree for any other matter in a Probate
Court, appeal therefrom to the Superior Court. Such an
appeal shall be commenced by filing a complaint in the
superior court in the judicial district in which such
Probate Court is located . . . .’’ Section 45a-187 (a)
also provides in relevant part: ‘‘An appeal by persons
of the age of majority who are present or who have
legal notice to be present, or who have been given
notice of their right to request a hearing or have filed
a written waiver of their right to a hearing, shall be taken
within the time provided in section 45a-186, except as
otherwise provided in this section. If such persons have
no notice to be present and are not present, or have
not been given notice of their right to request a hearing,
such appeal shall be taken within twelve months
. . . .’’ Our Supreme Court has stated: ‘‘It is axiomatic
that strict compliance with [the] terms [of § 45a-186] is
a prerequisite to an aggrieved party’s right to appeal and
to the Superior Court’s jurisdiction over the appeal.’’
Connery v. Gieske, supra, 323 Conn. 389.
  The plain and unambiguous language of § 45a-186 (a)
requires that an appeal from a court of probate be filed
within thirty days from the date that the decree was
mailed to the parties. The timeline in this case is not
disputed. The order of the Probate Court from which
the plaintiffs have appealed was mailed to them on
February 13, 2015, and received on February 23, 2015.
The plaintiffs filed their appeal from the Probate Court
with the Superior Court on April 2, 2015. The plaintiffs
thus failed to comply with the plain language of § 45a-
186 (a) requiring that they file their appeal within
thirty days.
   The plaintiffs nevertheless contend that they fall
within the exception to that requirement pursuant to
§ 45a-187. The plaintiffs argue that they did not have
sufficient notice of the January 6, 2015 hearing before
the Probate Court, and thus that the twelve month time
period set forth in § 45a-187 (a) applied to their appeal.
Although the plaintiffs do not claim that they did not
receive the December 11, 2014 notice of the January 6,
2015 hearing on the financial report previously filed by
Burnell, they claim that the notice of the hearing was
deficient in that it ‘‘d[id] not [provide] any mention of
the various objections to [the financial] report . . . .’’
The plaintiffs argue that ‘‘no notice was provided that
fairly apprised [them] of proceedings leading to orders,
[that were] never discussed in any hearing, requiring
[them] to disgorge payments made more than four years
earlier . . . .’’
   The plaintiffs’ reliance on § 45a-187 fails for two rea-
sons. First, § 45a-187 provides that the thirty day time
limitation in § 45a-186 for the filing of a probate appeal
may be avoided ‘‘[i]f such persons have no notice to
be present and are not present’’ at the hearing on the
issue from which the appeal is being taken. (Emphasis
added.) General Statutes § 45a-187 (a). The plain lan-
guage of § 45a-187 (a) requires that appeals in actions
in which parties who are present at the probate hearing
adhere to the thirty day requirement set forth in § 45a-
186. The plaintiffs attended and participated in the Janu-
ary 6, 2015 hearing before the Probate Court. Because
they were present at the hearing, the plaintiffs’ action
was governed by § 45a-186 (a), not by § 45a-187.
   Moreover, the plaintiffs had notice that the financial
report was the subject of the January 6, 2015 hearing,
and were aware that the defendant had filed objections
to certain portions of the report. The plaintiffs, in fact,
filed a written response to the defendant’s objections
to the report. It is absurd to think that properly filed
objections to a report, of which the plaintiffs had notice
and to which they had filed a written response, would
not be considered at a hearing to determine if the report
should be accepted, particularly in light of the fact that
the sums previously collected by the plaintiffs, which
were the subject of the defendant’s objections, were
listed in the report that the court was reviewing for
approval. The plaintiffs’ claim that their action was gov-
erned by § 45a-187, rather than § 45a-186, thus must fail.
   The plaintiffs also claim that they complied with
§ 45a-186 (a) by delivering their appeal papers to the
marshal within thirty days of the date that the Probate
Court decree was mailed to them. The plaintiffs claim
relief under § 52-593a (a), which provides in relevant
part: ‘‘[A] cause or right of action shall not be lost
because of the passage of the time limited by law within
which the action may be brought, if the process to
be served is personally delivered to a state marshal,
constable or other proper officer within such time and
the process is served, as provided by law, within thirty
days of the delivery.’’ (Emphasis added.) Section 52-
593a, by its inclusion in the title of the General Statutes
governing civil actions, and by its language referring to
service of process, indisputably applies to civil actions.
As noted herein, probate appeals are not civil actions.
‘‘They are not commenced by the service of process
. . . .’’ (Internal quotation marks omitted.) Heussner
v. Hayes, supra, 289 Conn. 805. Probate appeals are,
rather, properly commenced by filing the complaint
with the Superior Court. ‘‘[J]urisdiction over a probate
appeal attaches when the appeal is properly taken and
. . . the requirements of mesne process do not apply
to probate appeals.’’ Id., 802. The plaintiffs’ delivery of
their appeal papers to a marshal therefore did not save
their appeal under § 52-593a. Accordingly, the trial court
properly dismissed the plaintiffs’ action.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Additional heirs or beneficiaries of the decedent’s estate are also named
as defendants in this action, but have not participated in this appeal. Thus,
any reference herein to the defendant refers to Chorches only.
   2
     The plaintiffs also claim that the thirty day time period within which
they were required to file their appeal from the Probate Court was tolled
by their filing with the Probate Court a motion to reargue and for reconsidera-
tion. The plaintiffs have not cited to any legal support for this claim, nor
are we aware of any. We further note that the plaintiffs did not file an appeal
from the Probate Court’s purported denial of their motion to reargue and
for reconsideration. It is axiomatic that the plaintiffs’ failure to appeal from
the Probate Court’s denial of their motion to reargue precludes our consider-
ation of it.